UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

ROCHELLE M. JONES, et al.,

                                              Plaintiffs,
                                                                   Case # 16-CV-234-FPG
v.
                                                                   DECISION AND ORDER

CRISIS SERVICES OF ERIE COUNTY, et al.,

                                              Defendants.


       On September 27, 2019, Plaintiffs filed a motion to amend the complaint. ECF No. 103.

On December 12, 2019, United States Magistrate Judge Hugh B. Scott issued a Report &

Recommendation (“R&R”) recommending that the motion be denied. Plaintiffs did not file any

objection to the R&R.

       In reviewing a Report and Recommendation, this Court “may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C.

§ 636(b)(1)(C). Since no objections were filed, this Court is not required to conduct a de novo

review of the R&R. See Huang v. J & A Ent. Inc., No. 09-CV-5587, at *1 (E.D.N.Y. Jan. 16,

2013) (collecting cases). Furthermore, having reviewed the record and the R&R, the Court has

not identified any plain error requiring correction. See id.

       Accordingly, the R&R (ECF No. 107) is ADOPTED in full and Plaintiffs’ motion to amend

(ECF No. 103) is DENIED for the reasons stated therein.

       IT IS SO ORDERED.

Dated: January 24, 2020
       Rochester, New York                            ______________________________________
                                                      HON. FRANK P. GERACI, JR.
                                                      Chief Judge
                                                      United States District Court

                                                 1
